July 24, 2014




                                 JUDGMENT

                The Fourteenth Court of Appeals
                        SHAGUFTA KHAN, Appellant

NO. 14-13-00582-CV                          V.

        SALIM VALLIANI AND AGHA JUICE AND CAFE, Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of Salim Valliani and
Agha Juice and Cafe, signed June 17, 2013, was heard on the transcript of the
record. We have inspected the record and find that the trial court erred by
dismissing Shagufta Khan’s suit with prejudice. We therefore order that the
portions of the judgment that dismiss Shagufta Khan’s suit with prejudice are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

     We order that each party shall pay its costs by reason of this appeal.

     We further order this decision certified below for observance.